 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlomac Plastics, Inc. and Amalgamated Clothing andTextile Workers Union, AFL-CIO-CLC. Case 3-CA-5274March 22, 1979SUPPLEMENTAL. DECISIONBY CHAIRMAN FANNING ANI) MEMBERS JENKINSAND TRUESDALEOn March 9, 1978, the National Labor RelationsBoard issued its Decision and Order in this proceed-ing' finding, inter alia, that Respondent violated Sec-tion 8(a)(5) of the Act by engaging in bad-faith bar-gaining with the newly certified Union with nointention of reaching final agreement within theUnion's certification year. To remedy that unfair la-bor practice, the Board extended the Union's certifi-cation year for an additional year.Thereafter, a petition for review and cross-applica-tion for enforcement of an Order of the National La-bor Relations Board was filed with the United StatesCourt of Appeals for the Second Circuit. The courtsustained all of the Board's findings and conclusions.2Although the court felt bound to enforce the Board'sOrder under its rule in N.L.R.B. v. Patent Trader,Inc., 426 F.2d 791 (2d Cir. 1970), it was troubled bythe Board's delay of over 4 years between the issu-ance of the Administrative Law Judge's Decision andthe Board's decision. In view of these consideration,the court concluded that, even though it could nottake cognizance of (1) the alleged changes in the bar-gaining posture of the Company, (2) the claimed em-ployee turnover, or (3) the abandonment of the unitby the Union, it was only fair to all concerned thatthe Board should have the opportunity to reconsiderwhether entry of a bargaining order now remains ap-propriate. The court stated it would withhold for 60days the entry of judgment enforcing the Board's bar-gaining order and remand the case to the Board forsuch further consideration and any revision of theremedy as it deems advisable.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the court's remand, andthe parties' statements of position relating thereto31234 NLRB 1309 (1978)2 Glomac Plastics, Inc. v. N. L. R.B., 600 F.2d 3 (2d Cir. 1979).3Respondent's motion to reopen the record to receive evidence of: (a) theabandonment of the unit by the Union; (b) good-faith bargaining from Oc-tober 5, 1973, through June 4. 1974: (c) almost complete turnover in thebargaining unit: and (d) total absence of negative impact of any unfair laborpractices committed prior to April 4, 1973, upon the present representationaland hereby affirms its original Order requiring Glo-mac Plastics, Inc., to bargain with the Union, as theduly certified representative of Respondent's employ-ees. Such an Order is the only effective remedy for theviolations found. Its implementation at this time isrequired, in our judgment, despite the unfortunatepassage of time since our original decision, in order toeffectuate the purposes of the Act. To do otherwisewould give an employer an incentive to disregard itsduty to bargain in the hope that over a period of timea union will lose its majority status or abandon theunit, and the employer will then not be required tobargain or can seek a new election. This is apparentlywhat Respondent urges here, notwithstanding thefact that there has been a Board election, the Unionwas duly certified, and Respondent thereafter refusedto bargain in good faith. The delay by the Board inreaching a decision may be an injustice to the victimsof Respondent's unfair labor practice, i.e., the em-ployees who have been denied their right to bargainthrough a representative of their choice.' The employ-ees here, however, do not petition us to free Respon-dent from the bargaining order remedy and such apetition would, in any event, be irrelevant for theBoard enforces the statute to implement public rightsthereunder and not to adjudicate private disputes.'For the foregoing reasons, we find that the bargain-ing remedy remains appropriate, even assuming theaccuracy of Respondent's claim of substantial em-ployee turnover in the unit, and/or abandonment ofthe unit by the Union. Accordingly, we hereby affirmthe remedy and Order heretofore issued.status of the Union or the prospect for holding a fair and impartial electionto determine the actual nature of present employee sentiment toward theUnion, is hereby denied.' The bargaining order might have the practical effect of forcing the cur-rent employees to be represented temporally by a union for which a majorityof them have not theretofore expressed support. However, as the court notedin N.L R.B. v. Patent Trader, Inc., rupra, any temporary imposition of em-ployees' rights arising from enforcement of a bargaining order at this timecan be ameliorated to some extent by the Board notification to the unitemployees of their right to petition for decertification when appropriate.Thus. upon enforcement of the Board's Order, a revised notice to employeeswill be prepared and forwarded to the Company for posting in which thefollowing par. 8 will be inserted:Employees, pursuant to Section 9(c)( 1) of the National Labor RelationsAct, may petition the National Labor Relations Board for an election todecertify and remove the Union as their bargaining representative. Thefiling of such a petition can only be done as the voluntary act and choiceof the employees and on their own initiative, without coercion, encour-agement or assistance from management. All applicable rules, regula-tions and standards for conducting such an election must be met,'Any delay has hardly denied justice to the wrongdoer Respondent, for ithas, during the penod of delay, enjoyed the fruits of its misconduct-miscon-duct which was directed precisely at avoiding the bargaining obligation Re-spondent still seeks to avoid. The necessity for the bargaining order remedyhere is made even more patent by Respondent's effort (fn. 3, above) to con-tinue to profit from its misconduct by seeking to reopen the record to intro-duce evidence of a type which the court of appeals expressly held could notbe considered. Its own such action makes hollow Respondent's objections tothe delay here.241 NLRB No. 93348